Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Donald Tomkins on 28 September 2021.
The application has been amended as follows: 

Claim 10 (currently amended) An internally-gripping tubular running tool comprising:

(a)   an elongate mandrel defining an outer mandrel surface configured to define one or more mandrel contact surfaces each corresponding to a curved surface of a truncated circular cone, each said mandrel contact surface having a taper angle; and

a plurality of slips elements each having:
an outer workpiece engagement surface configured for radially-compressive gripping engagement with an internal surface of a tubular workpiece; and
one or more inner surface regions each configured for contacting engagement with a corresponding one of the one or more defining a first surface region having a curvature which, as viewed in section transversely perpendicular to a longitudinal axis  of the internally-gripping tubular running tool, is invariant along the axial length of the first surface region.

Claim 11 (currently amended) An externally-gripping tubular running tool comprising:

(a)   an elongate, generally cylindrical mandrel having an inner bore defining
one or more mandrel contact surfaces each corresponding to a curved surface of a truncated circular cone, each said mandrel contact surface having a taper angle; and

(b)   a plurality of slips 
  elements each having:

radially-compressive gripping engagement with an external surface of a tubular workpiece; and
one or more outer contact surface regions each configured for contacting engagement with a corresponding one of the one or more mandrel contact surfaces, with at least part of each outer surface region defining a first surface region having a curvature which, as viewed in section transversely perpendicular to a longitudinal axis of the externally-gripping tubular running tool, is invariant along the axial length of the first surface region.

Election/Restrictions
Claims 1-13 are allowable.  The restriction requirement between inventions, as set forth in the Office action mailed on 12 November 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Specifically, the restriction requirement of 12 November 2020 is withdrawn.  Claims 9-11 are directed to inventions no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A. GATES whose telephone number is (571)272-5498.  The examiner can normally be reached on M-Th 9-6, Alt Fr 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/ERIC A. GATES/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        28 September 2021